Exhibit PRESS RELEASE Community Bancorp. Reports Earnings and Dividend January 22, 2010 Derby, Vermont For immediate release For more information, contact: Stephen Marsh, President & CEO at (802) 334-7915 Community Bancorp., the parent company of Community National Bank, has reported earnings for the fourth quarter ended December 31, 2009, of $1,043,822 or $0.22 per share compared to $796,123 or $0.17 per share for the fourth quarter of 2008. Earnings of $3,747,862 or $0.79 per share for the full year compare to $2,201,346 or $0.45 per share in 2008. Total assets at year end were $505,287.097 compared to $487,799,232 at year end 2008, and deposits were $418,785,730 compared to $402,240,780 at year end 2008. The
